
	
		I
		111th CONGRESS
		2d Session
		H. R. 6386
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Smith of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Atomic Energy Act of 1954 to require a
		  nuclear power facility licensee to notify the Nuclear Regulatory Commission and
		  the State and county in which the facility is located within 24 hours of an
		  unplanned release of radionuclides in excess of allowable limits, and for other
		  purposes.
	
	
		1.Notice requirement for
			 radionuclides releaseSection
			 103 of the Atomic Energy Act of 1954 (42 U.S.C. 2133) is amended by inserting
			 after subsection d. the following:
			
				e.(1)Each license issued for
				a production or utilization facility under this section or section 104 b. shall
				require as a condition of the license that, in the case of an unplanned release
				described in paragraph (2), the licensee notify, not later than 24 hours after
				such unplanned release, the Nuclear Regulatory Commission and the governments
				of the State and county in which the facility is located of such unplanned
				release.
					(2)Paragraph (1) applies to—
						(A)any unplanned release of quantities of
				radionuclides in excess of allowable limits for normal operation established by
				the Commission or other applicable Federal laws or standards; and
						(B)any unplanned release of quantities of
				radionuclides within allowable limits for normal operation established by the
				Commission and other applicable Federal laws or standards, but that occurs more
				than twice within a 2-year period originating from the same source, process, or
				equipment at the facility.
						(3)Violation of the condition prescribed
				by paragraph (1) of this subsection may, in the Commission’s discretion,
				constitute grounds for license revocation.
					(4)In accordance with section 187 of
				this Act, the Commission shall promptly amend each license for a production or
				utilization facility issued under this section or section 104 b. which is in
				effect on the date of enactment of this subsection to include the provisions
				required under this subsection.
					(5)Not later than 180 days after the
				date of enactment of this subsection, the Commission shall establish and
				maintain, on the Internet website of the Commission, a database of all
				notifications received by the Commission of unplanned releases described in
				paragraph (2) and allow the public to search such database for such
				notifications of unplanned releases by
				licensee.
					.
		
